United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hixton, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0475
Issued: October 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 8 2021 appellant, through counsel, filed a timely appeal from January 11 and
October 23, 2021 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 11, 2021 decision, OWCP received additional evidence. The Board’s
Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a right shoulder
condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On November 19, 2019 appellant, then a 59-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed pain and stiffness in her right shoulder,
which had worsened over the past two years, leading to increased pain and weakness, due to factors
of her federal employment. She noted that she first became aware of her condition on March 1,
2019, and first realized it was caused or aggravated by factors of her federal employment on
October 16, 2019. Appellant did not stop work.
In a medical report dated October 25, 2019, Dr. Brent D. Carlson, a Board-certified
orthopedic surgeon, noted that appellant related a history of right shoulder pain over the last two
years which was not preceded by any particular injury. On physical examination of the shoulders,
he documented pain and reduced range of motion and strength on the right compared to the left,
as well as clinical signs of bicipital and labral pathology on the right. Dr. Carlson diagnosed tears
of the right biceps and rotator cuff at the subscapularis; mild-to-moderate glenohumeral arthritis;
and right shoulder arthrofibrosis. He recommended she undergo an arthrogram of the right
shoulder.
A report of a right shoulder arthrogram dated October 31, 2019 interpreted by Dr. Karl
Stein, a diagnostic radiologist, indicated a history of chronic increasing right shoulder pain and
repetitive motion at work. The study revealed: a high-grade tear involving all of the deep fibers
of the subscapularis tendon with associated medial subluxation of the long head of the biceps
tendon out of the bicipital groove; moderate-to-high-grade partial-thickness tearing involving the
articular and intrasubstance fibers of the supraspinatus tendon; mild-to-moderate tearing and
fraying involving the proximal long head of the biceps tendon; a complex tear of the superior
labrum; and mild degenerative change at the acromioclavicular (AC) joint.
In a follow up visit on November 5, 2019, Dr. Carlson reviewed the arthrogram and noted
that appellant clarified her history, relating that she experienced achy pain in her right shoulder on
March 1, 2019, and a sharp, stabbing pain after lifting a package at work on August 30, 2019. His
physical examination remained unchanged, and he diagnosed tears of the supraspinatus and
subscapularis tendons, biceps instability/dislocation from the groove, severe biceps tendinopathy,
impingement, and AC joint primary arthritis. Dr. Carlson recommended a steroid injection,
followed by shoulder surgery.
In a development letter dated November 25, 2019, OWCP informed appellant of the
deficiencies of her claim. It asked her to complete a questionnaire to provide further details
regarding the circumstances of her claimed injury and requested a narrative medical report from
her treating physician, which contained a detailed description of findings and diagnoses,
explaining how her work activities caused, contributed to, or aggravated her medical condition.
OWCP afforded appellant 30 days to respond.

2

In a December 6, 2019 response to the development questionnaire, appellant asserted that
the work duties that caused pain in her shoulder included: reaching while casing mail; strapping
out sack mail into bundles; pulling straps; lifting and carrying mail and parcels; lifting, aiming,
and pushing buttons on a scanner; lifting and reaching to open and close mailboxes; and opening
and closing her vehicle’s door while delivering mail. She denied any activities outside of work
which would cause any injury to her right shoulder.
By decision dated January 17, 2020, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish that h er diagnosed medical
conditions were causally related to the accepted factors of her federal employment.
OWCP continued to receive medical evidence, including a narrative report from
Dr. Carlson dated February 10, 2020. Dr. Carlson opined that after reviewing his records and the
January 17, 2020 OWCP decision, the August 30, 2019 work-related injury was either a material
contributing factor in the development of the tears that he identified and treated during surgery, or
that the incident had exacerbated a preexisting condition. He recommended that appellant obtain
a second opinion from an occupational medicine specialist.
On May 26, 2020 appellant, through counsel, requested reconsideration of OWCP’s
January 17, 2020 decision.
OWCP subsequently received a February 10, 2020 follow-up visit note by Dr. Carlson
indicating that he had performed right shoulder arthroscopy on January 7, 2020.
In a second narrative report dated May 4, 2020, Dr. Carlson noted that appellant reported
a history of achy pain in her right shoulder on March 1, 2019 that worsened on August 30, 2019
when she lifted a large heavy panel at work. He described the arthrogram results and surgery,
including debridement of cartilage damage in a chondral flap immediately adjacent to her rotator
cuff, repair of the supraspinatus and subscapularis tendons, and clean-up of her biceps tendon
stump where she had suffered a complete avulsion. Dr. Carlson opined that appellant’s need for
shoulder surgery was the result of her work injury, and that the work injury was a significant
material contributor to her pain and represented an exacerbation of a preexisting condition. He
further explained that she had pain in her shoulder prior to the work injury, and therefore, her
condition would either be a work-related exacerbation of a preexisting condition or a completely
new injury.
By decision dated June 2, 2020, OWCP denied modification of its March 25, 2020
decision.
Appellant thereafter submitted an undated statement further describing her work duties,
including repetitive reaching, lifting, carrying, and pulling with the right arm over the course of 19
years of work with the employing establishment.
On July 21, 2020 appellant, through counsel, requested reconsideration of OWCP’s June 2,
2020 decision.
In support of the request, appellant submitted a June 26, 2020 evaluation by Dr. Joseph
Hebl, an occupational medicine specialist, who noted that she related complaints of right shoulder
pain which she attributed to repetitive lifting, pulling, reaching, and carrying at work and a specific
3

employment incident on August 30, 2019 when she was lifting a 30- to 35-pound package.
Dr. Hebl reviewed Dr. Carlson’s history of treatment and operative notes and performed a physical
examination which revealed paravertebral muscle spasm in the cervical spine, pain with range of
motion testing of the right shoulder, and positive impingement signs at the right shoulder. He
opined that appellant sustained a work-related injury to the right shoulder secondary to repetitive
work activities and a discrete injury on August 30, 2019, resulting in a tear of the supraspinatus
and subscapularis tendons, biceps tear, labral tear and impingement syndrome. Dr. Hebl further
explained that repetitive reaching out or to the side with the right arm at or above shoulder level is
precisely the type of activity that is likely to irritate the rotator cuff, the biceps tendon and the
labrum. He recommended that she remain out of work.
In July 21 and August 18, 2020 follow-up reports, Dr. Hebl reiterated appellant’s history
and treatment. He noted that she had seen Dr. Stephen Andres, a Board-certified anesthesiologist
and pain management physician, who performed trigger point injections to her neck and diagnosed
post-work injury myofascial pain disorder at the posterior shoulder girdle. Dr. Hebl recommended
that appellant remain out of work.
In a September 11, 2020 medical report, Dr. Cory Stewart, a Board-certified orthopedic
surgeon, noted that appellant complained of right shoulder pain that had been ongoing for some
time and that she had undergone rotator cuff repair surgery in January 2020, but was still
symptomatic. He examined appellant and recommended that she continue with home exercises
and gradual strengthening of the right shoulder.
In a follow-up report dated September 17, 2020, Dr. Hebl noted his examination and
assessments remained unchanged. On October 8, 2020 he released appellant to return to work
without restrictions.
By decision dated October 23, 2020, OWCP denied modification of its June 2, 2020
decision.
OWCP continued to receive medical evidence, including a November 19, 2020 follow up
report by Dr. Hebl, where he indicated that he received a copy of OWCP’s October 23, 2020
decision. Dr. Hebl further noted that she experienced numerous flare-ups of shoulder pain while
engaged in her work duties, which were especially irritating to her shoulder in early 2019 when
she was repetitively reaching and gripping. He acknowledged that Dr. Carlson found that
appellant sustained a traumatic injury on August 30, 2019, but he opined that the repetitive
gripping and reaching out or to the side with bundles of mail was precisely the type of activity that
is known to irritate the rotator cuff, resulting in weakness of the rotator cuff muscles, and eventual
tearing. Dr. Hebl opined that this is precisely what happened in this case.
On December 7, 2020 appellant, through counsel, requested reconsideration of OWCP’s
October 23, 2020 decision.
In a December 17, 2020 follow-up visit note, Dr. Hebl reiterated appellant’s history and
his opinions, and noted that she continued to experience shoulder pain, weakness and range of
motion, and that she was pacing herself at work.
By decision dated January 11, 2021, OWCP denied modification of its October 23, 2020
decision.
4

LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence o f the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
casually related to the identified employment factors.8
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 9 The opinion of the physician must be based upon a complete factual
and medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment incident. 10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition. 11

4

Supra note 1.

5

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

T.W., Docket No. 20-0767 (issued January 13, 2021); L.D., Docket No. 19-1301 (issued January 29, 2020); S.C.,
Docket No. 18-1242 (issued March 13, 2019).
9

I.J., Docket No. 19-1343 (issued February 26, 2020); T.H., 59 ECAB 388 (2008); Robert G. Morris, 48 ECAB
238 (1996).
10

D.C., Docket No. 19-1093 (issued June 25, 2020); see L.B., Docket No. 18-0533 (issued August 27, 2018).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

5

ANALYSIS
The Board finds that this case is not in posture for decision.
After undergoing surgery by Dr. Carlson, appellant was seen by occupational medicine
specialist Dr. Hebl, who consistently opined throughout his reports that her right shoulder
condition was precipitated by repetitive work activities for the past 20 years as well as a discrete
injury on August 30, 2019. Dr. Hebl explained that the repetitive reaching out or to the side and
repetitive gripping and reaching with bundles of mail was precisely th e type of activity that is
known to irritate the rotator cuff, resulting in weakness of the rotator cuff muscles, and eventual
tearing. He opined that this is precisely what happened in this case.
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility for the development of the evidence and to see that justice is done. 12
While the Board finds that the reports from Dr. Hebl are not fully rationalized, they are
consistent in explaining that appellant’s work duties caused, precipitated and/or aggravated her
right shoulder condition and are not contradicted by any substantial medical or factual evidence of
record.13 While his reports do not provide sufficient medical rationale to establish an injury by
which her accepted factors of federal employment caused or aggravated her diagnosed conditions,
they raise an uncontroverted inference of causal relationship, and thus, they are sufficient to require
OWCP to further develop the medical evidence. 14 Further development of appellant’s claim is
therefore required. 15
The case shall be remanded for OWCP to refer appellant to a specialist in the appropriate
field of medicine, along with the case record and a statement of accepted facts.16 If the physician
opines that the diagnosed conditions are not causally related to the employment incident, he or she
must provide a rationalized explanation as to why their opinion differs from those articulated by
Dr. Hebl. After this and other such further development deemed necessary, OWCP shall issue a
de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

See A.K., Docket No. 20-1426 (issued March 8, 2021); B.C., Docket No. 15-1853 (issued January 19, 2016); E.J.,
Docket No. 09-1481 (issued February 19, 2010); John J. Carlone, 41 ECAB 354 (1989).
13

See D.G., Docket No. 18-0043 (issued May 7, 2019). J.M., Docket No. 20-1230 (issued February 16, 2021).

14

See E.J., supra note 12; Richard E. Simpson, 55 ECAB 490, 500 (2004); John J. Carlone, supra note 12.

15

A.G., Docket No. 20-0454 (issued October 29, 2020); see A.K., supra note 12; C.G., Docket No. 20-1121 (issued
February 11, 2021); J.D., Docket No. 18-0279 (issued January 6, 2020); K.P., Docket No. 18-0041 (issued May 24,
2019); M.K., Docket No. 17-1140 (issued October 18, 2017); G.C., Docket No. 16-0666 (issued March 17, 2017);
John J. Carlone, supra note 12; Horace Langhorne, 29 ECAB 280 (1978).
16

See A.K., supra note 12.

6

ORDER
IT IS HEREBY ORDERED THAT the January 11, 2021 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 19, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

